Exhibit 10.1

 

EXECUTION

 

STATION AFFILIATION AGREEMENT

This Station Affiliation Agreement (the “Agreement”) is made and effective as of
October 2, 2017 (the “Effective Date”) and is by and between Entravision
Communications Corporation, a Delaware corporation, located at 2425 Olympic
Boulevard, Suite 6000 West, Santa Monica, California 90404, on behalf of itself
and its wholly-owned subsidiaries (“Affiliate”), on the one hand, and The
Univision Network Limited Partnership, a Delaware limited partnership, with an
address located at 605 Third Avenue, 12th Floor, New York, New York 10158 (with
respect to only the Univision Network (as defined below)) and UniMás Network, a
Delaware corporation, with an address located at 605 Third Avenue, 12th Floor,
New York, New York 10158 (with respect to only the UniMás Network (as defined
below)) (together, “UCI”), on the other hand. Notwithstanding anything to the
contrary contained in this Agreement, each of The Univision Network Limited
Partnership and UniMás Network assumes its respective responsibilities and
obligations under this Agreement individually, and no joint liability exists or
will accrue during the Term. Each of Affiliate and UCI may be referred to in
this Agreement as a “Party,” and together, as the “Parties.”

WHEREAS, Affiliate is the parent of a wholly-owned subsidiary that owns,
operates and holds a license issued by the Federal Communications Commission to
operate each of the Stations (as defined below);

WHEREAS, UCI and its affiliated companies operate the Univision Network and the
UniMás Network (each as defined below), each of which provides Spanish-language
television programming on a national basis; and

WHEREAS, UCI wishes to grant Affiliate, and Affiliate wishes to accept, the
right to broadcast certain programming owned, controlled or licensed by UCI
and/or its affiliated companies on the Primary Channel (as defined below) (and,
when applicable, one or more Multicast Channels (as defined below)) of each of
the Stations.

NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound, hereby
agrees as follows:

1.Definitions.

(a)“Affiliated Station” means each local broadcast television station, whether
owned by UCI (or any of its affiliated companies), Affiliate (including, without
limitation, each Station), or a third party, that is affiliated with the
Univision Network or the UniMás Network and broadcasts UCI Programming.

(b)“Authenticated Basis” means that the applicable content (e.g., a live linear
stream of a Station) is made available to only viewers who have been verified:
(i) by a Distributor as subscribers of such Distributor who then currently
receive from such Distributor the applicable local broadcast television station
or pay-television service from which such content is derived; and (ii) with
respect to local broadcast television station content (including, without
limitation, UCI Programming), as being then-currently located in the applicable
station’s DMA.

(c)“Authorized Preemption” means any failure by Affiliate to broadcast any
applicable UCI Programming on the applicable Station(s): (i) due to a Force
Majeure Event; (ii) that constitutes a Rejection or Substitution; or (iii) for
which Affiliate has obtained the prior written consent of UCI.

 

 

 

Confidential

Page 1 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

(d)“Average Unit Rate” means the average of rates, in 30-second equivalents or
other standard units, for advertising spots that are sold on a Station for a
given day part in a given month, expressly excluding the effects of sales orders
related to direct response, barter, retransmission, underweight delivery, cross
promotion between divisions and/or distribution platforms, and public service
announcements.

(e)“Commercial Availability” means a unit of time, of any length, that is
available for the broadcast of commercial advertising, promotional messaging, or
station identification announcements on a Station.

(f)“Communications Act” means the Communications Act of 1934 (and all rules and
regulations promulgated thereunder by the FCC) (as the Communications Act and
FCC rules and regulations may be amended or changed from time to time).

(g)“Distributor” means: (i) each distributor of one or more multichannel video
programming services (which service(s) may also include video on-demand
content), regardless of distribution technology, methodology or platform
(including, without limitation, each MVPD, as defined by the Communications
Act); and (ii) each buying agent or representative of one or more distributors
of multichannel video programming services.

(h)“DMA” means, with respect to a local broadcast television station, the
designated market area of such station, as applied by the FCC and, as of the
Effective Date, determined by Nielsen Media Research.

(i)“FCC” means the Federal Communications Commission.

(j)“Force Majeure Event” means any cause beyond the reasonable control of the
applicable Party (e.g., war, terrorist attack, catastrophic weather, satellite
failure).

(k)“Law” means each applicable current or future federal, state or local law,
rule, regulation or government or quasi-government action or order (e.g., the
Communications Act).

(l)“Local Advertising Sale” means each Sale of commercial advertising time for
broadcast on one or more Stations within a Station DMA (and/or in the
immediately adjacent DMA of such Station(s)) that is made by the local sales
staff of Affiliate. For clarity, “Local Advertising Sale” does not include: (i)
any National Advertising Sale or (ii) any Network Advertising Sale.

(m)“Local Availability” means each Commercial Availability that UCI designates
for the broadcast of commercial advertising, promotional messaging or station
identification announcements by a Station.

(n)“Local Programming” means, collectively, all local and syndicated
programming, public service announcements, promotional messaging, station
identification announcements and other materials created or licensed by
Affiliate (or a Station) and broadcast by a Station. For clarity, “Local
Programming” does not include any UCI Programming.

(o)“Local Programming Window” means each time period within the applicable UCI
Network Programming Schedule that UCI has designated for Local Programming.

(p)“Multicast Channel” means, with respect to a local broadcast television
station, each Program Transport Stream that is not a Primary Channel.

 

Confidential

Page 2 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

(q)“National Advertising Sale” means: (i) each Sale of any commercial
advertising time for broadcast on one or more Stations (which “Sale,” for
clarity, may be in connection with one or more Affiliated Stations) that is made
by National Sales Representative as the national and regional sales
representative of Affiliate; or (ii) any other Sale(s) that are of a type
normally considered within the broadcast industry to be a national or a regional
advertising sale. For clarity, “National Advertising Sale” does not include: (i)
any Local Advertising Sale; or (ii) any Network Advertising Sale.

(r)“Net Sales” means all revenues derived from Sales, less any agency
commission(s) actually paid in connection with such Net Sales. If a Sale
includes a barter transaction, the barter will be valued at one hundred percent
(100%) of the fair market value of the goods or services received in
consideration for the advertising provided in accordance with Generally Accepted
Accounting Principles (“GAAP”). In the event that a Sale, or a portion thereof,
on which a fee was paid by Affiliate to UCI pursuant to Section 9(d) below is
subsequently written off as uncollectible or the amount of such Sale is
subsequently adjusted, in either case in accordance with GAAP, then the amount
of such Sale will be written off or adjusted, and the fee previously paid
pursuant to Section 9(d) on the amount written off or adjusted, will be deducted
from the fees owed pursuant to Section 9(d) during the calendar month in which
such Sale is written off or adjusted; provided that, in any event, the aggregate
amount of deductions from Net Sales due to Sales that are written off as
uncollectible will not exceed one and four- tenths percent (1.4%) of Net Sales
in each calendar year. If any portion of a Sale that was written off or adjusted
is subsequently collected, then the amount collected will be added to Net Sales
for the calendar month in which it was collected.

(s)“Network Availability” means each Commercial Availability that is not a Local
Availability or a National Advertising Sale.

(t)“Network Exclusivity Zone” means, with respect to a local broadcast
television station, the applicable geographic area established by the FCC with
respect to non-duplication and syndicated exclusivity.

(u)“Network Advertising Sale” means each sale of any commercial advertising with
such advertising to be broadcast by UCI (or its affiliated companies or
Affiliated Stations) on a simultaneous interconnected or delayed telecast basis
as part of the UCI Programming.

(v)“Network Time” means each entire clock half-hour or hour during which any UCI
Programming is broadcast on a Station, including, without limitation, all
commercial advertising, promotional messaging and station identification
announcement time included in such clock half-hour or hour (for clarity, even if
such advertising, messaging or announcement time occurs after the end of the
applicable UCI Programming but prior to the end of the applicable clock
half-hour or hour).

(w)“Primary Channel” means, with respect to a local broadcast television
station, the single Program Transport Stream that such station has designated as
the “primary video channel” in accordance with FCC requirements.

(x)“Program Transport Stream” means, with respect to a local broadcast
television station, each portion of the broadcast signal of such station that
constitutes a single programming feed (i.e., video, audio, and/or data
components transmitted simultaneously as a single “channel” of programming).

(y)“Required Materials” means, with respect to the UCI Programming: (i) all
closed- captioning and video description information; (ii) all secondary audio
tracks and other second-language audio program(s); (iii) all enhanced audio
feed(s) (e.g., stereo, 5.1 surround sound); (iv) all codes, watermarks and
information related to program information, source identification, viewer
measurement and/or ratings (including, without limitation, all such codes,
watermarks and information of Nielsen or one

 

Confidential

Page 3 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

or more successors thereto); (v) all content advisory information (e.g.,
V-chip); (vi) all information concerning or implementing any program guide(s),
navigational device(s) or interactive feature(s) or functionality(ies); (vii)
all codes, watermarks and information related to copy control, copy protection
and/or digital rights management; (viii) all information and material(s)
associated with specific programming or commercial advertising contained in, or
adjacent to, the UCI Programming; (ix) all material necessary for the
transmission of the UCI Programming pursuant to this Agreement (e.g., aspect
format description information, program and system information and/or data); and
(x) all other material required by Law to be broadcast or otherwise transmitted
by UCI (or its affiliated companies), Affiliate (or a Station), or any
Distributor(s).

(z)“Sale” means a sale (billed or billable) of commercial advertising time of
any nature for broadcast on one or more Station(s), including, without
limitation, time sales of advertising, product placements or integration,
in-program sponsorships, and sales provided in exchange for barter. For clarity,
“Sale” does not include: (i) any Network Advertising Sale or (ii) any
advertising time that Affiliate is obligated to provide to Distributors pursuant
to retransmission consent agreement(s) with such Distributor(s) (e.g., as a
result of UCI’s negotiation with Distributors pursuant to that certain
Negotiation Rights Agreement effective as of January 1, 2016 by and between
Affiliate and Univision Local Media Inc. (as such agreement may be amended,
restated, extended or otherwise modified) (the “Negotiation Rights Agreement”)).

(aa)“Station” means each of the local broadcast television stations set forth on
Exhibit A, which is hereby incorporated in this Agreement by reference.

(bb)“UCI Network Programming” means, collectively, all programming provided by
UCI (or its affiliated companies) as part of the standard network feed for the
Univision Network or the UniMás Network (as applicable) for broadcast on a
simultaneous basis by its applicable Affiliated Stations, including, without
limitation, commercial advertising (e.g., Network Availabilities); promotional
messaging; UCI identification announcements; public service announcements;
credits, cross-promotional announcements for any station, network, product or
service owned, operated, controlled, programmed, licensed, offered or sold by
UCI (or its affiliated companies) (e.g., Galavision). In the event that UCI
provides more than one network feed for broadcast on a simultaneous basis by
Affiliated Stations, then “UCI Network Programming” will include all such
programming included in such network feeds, with respect to the Univision
Network or the UniMás Network, as applicable, but notwithstanding the foregoing
to the contrary, will exclude any alternate advertising, any alternate
programming due to bona fide rights limitations, or any custom programming
(including, without limitation, advertisements, messaging, announcements and
credits) provided by UCI (or its affiliated companies) to any Affiliated
Station(s) owned by a third party for an additional fee, surcharge or other
consideration (e.g., pursuant to a contractual provision similar to Section
3(d)).

(cc)“UCI Network Programming Schedule” means each broadcast schedule of UCI
Network Programming for the Univision Network or the UniMás Network, as
applicable, as established by UCI from time to time in accordance with Section
3(b).

(dd)“UCI Program” means each television program provided by UCI (or its
affiliated companies) for broadcast on a simultaneous, interconnected or delayed
telecast basis by Affiliated Stations.

(ee)“UCI Programming” means, collectively, all programming provided by UCI (or
its affiliated companies) for broadcast on a simultaneous interconnected or
delayed telecast basis by Affiliated Stations, including, without limitation,
all UCI Programs (whether as part of a UCI Network Programming Schedule or UCI
Non-Network Programming); commercial advertising (e.g., Network Availabilities);
promotional messaging; UCI identification announcements; public service
announcements; credits, cross-

 

Confidential

Page 4 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

promotional announcements for any station, network, product or service owned,
operated, controlled, programmed, licensed, offered or sold by UCI (or its
affiliated companies) (e.g., Galavision); and any other material distributed by
UCI (or its affiliated companies) to Affiliate (or one or more Stations).

(ff)“UCI Programming Window” means each time period within the applicable UCI
Network Programming Schedule that UCI has designated for UCI Network
Programming.

(gg)“Unauthorized Preemption” means any preemption or failure by Affiliate to
broadcast any UCI Programming on the applicable Station(s), expressly excluding
any Authorized Preemption(s).

(hh)“UniMás Network” means the national broadcast television network, currently
known as “UniMás” (and any successor thereto), that consists of certain
programming made available by UCI (or its affiliated companies) on an
interconnected basis to affiliated local broadcast television stations for free,
over-the-air broadcast to the public.

(ii)“UCI Non-Network Programming” means UCI Programming that is not UCI Network
Programming.

(jj)“Univision Network” means the national broadcast television network,
currently known as “Univisión” (and any successor thereto), that consists of
certain programming made available by UCI (or its affiliated companies) on an
interconnected basis to affiliated local broadcast television stations for free,
over-the-air broadcast to the public.

2.Grant of Rights.

(a)Grant. Subject at all times to the terms and conditions of this Agreement
(including, without limitation, when applicable, Section 10), UCI hereby grants
to Affiliate the non-exclusive (except as expressly set forth in this Agreement)
right and license to, during the Term: (i) broadcast the applicable UCI
Programming on the Primary Channel (and, when indicated on Exhibit A, a
Multicast Channel) of the broadcast signal of the applicable Stations in the
applicable DMAs, in each case as set forth on attached Exhibit A, for the
purpose of providing such UCI Programming on a free, over-the-air basis to the
public in accordance with the terms and conditions of this Agreement; (ii)
subject at all times to all applicable rights restrictions of UCI, distribute
the applicable UCI Programming as part of the Primary Channel (and, when
indicated on Exhibit A, a Multicast Channel) of the applicable Stations (or, if
and for so long as expressly authorized by UCI in writing, on an on-demand
basis) in the applicable DMAs, in each case as set forth on attached Exhibit A,
for the purpose of providing such UCI Programming on an Authenticated Basis via
the Internet and/or wireless networks via one or more websites and/or
applications owned, operated and primarily branded by Affiliate (or the
applicable Station) to mobile devices (e.g., cellphones, tablets) and consumer
electronics devices (e.g., set-top boxes, televisions, Blu- ray players, gaming
consoles, computers), in each case in accordance with the terms and conditions
of this Agreement; (iii) authorize one or more Distributors to distribute the
applicable UCI Programming as part of the Primary Channel (and, when indicated
on Exhibit A, a Multicast Channel) of the applicable Stations in the applicable
DMAs, in each case as set forth on attached Exhibit A, for the purpose of
providing such UCI Programming on a live, linear, subscription basis via such
Distributor’s facilities- based multichannel video programming systems (e.g.,
cable, satellite, telco); (iv) subject at all times to all applicable rights
restrictions of UCI, authorize one or more Distributors to distribute the
applicable UCI Programming as part of the Primary Channel (and, when indicated
on Exhibit A, a Multicast Channel) of the applicable Stations in the applicable
DMAs, in each case as set forth on attached Exhibit A, for the purpose of
providing such UCI Programming on either an Authenticated Basis or a live,
linear, subscription basis via the Internet and/or wireless networks via one or
more websites and/or applications owned, operated and primarily branded by the
applicable Distributor to mobile devices (e.g., cellphones, tablets) and
consumer electronics devices (e.g., set-top boxes, televisions,

 

Confidential

Page 5 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

Blu-ray players, gaming consoles, computers), in each case in accordance with
the terms and conditions of this Agreement; and (v) technically compress,
remodulate, remultiplex, or otherwise technically process the transmission of
the UCI Programming, in each case using industry standard technology and
processes, only as necessary to distribute such Broadcast Signal as permitted by
this Agreement and only to the extent that such processing does not materially
degrade any portion(s) of such UCI Programming or any Required Material(s). For
the purposes of this Section 2(a), “broadcast” means the free, over-the-air
transmission by a local broadcast television station, using transmission
procedures and/or standards now or in the future authorized by the FCC (e.g.,
ATSC 3.0 standard for delivery of Next Generation TV to consumers, as developed
by the Advanced Television Systems Committee, Inc.) whereby the video and audio
portions of such transmission are received by viewers without charge by means of
a standard consumer antenna for viewing on television sets or, if authorized by
the FCC, by use of other technology (e.g., computers, mobile devices, other
consumer electronics devices).

(b)Suspension. In the event that: (i) UCI reasonably believes it does not hold
(or receives a bona fide communication alleging that UCI does not hold) the
rights necessary for Affiliate to distribute (or authorize distribution of)
certain UCI Programming as set forth in Section 2(a)(ii) and/or (iv); and/or
(ii) UCI reasonably believes that a certain distribution technology, methodology
or platform (expressly excluding over-the-air broadcast), a certain reception or
viewing device, or a certain authentication, validation or confirmation process,
procedure or protocol has a security defect or flaw that has led, or is
reasonably likely to lead to, either a legal or regulatory issue, or material,
unauthorized access to certain UCI Programming, then UCI may, upon written
notice to Affiliate, suspend Affiliate’s rights to, as applicable, distribute
(or authorize distribution of) such UCI Programming via such technology,
methodology or platform, to such device, or using such process, procedure or
protocol, as applicable, until such time as such issue has been resolved to
UCI’s satisfaction. In the event of a suspension as set forth in the immediately
foregoing sentence, Affiliate shall (and shall notify all applicable
Distributors) immediately following Affiliate’s receipt of notice of such
suspension, implement such suspension, correctly and completely, with respect to
the applicable UCI Programming, technology, methodology, platform, device,
process, procedure or protocol. In addition, Affiliate shall include in its
Retransmission Consent Agreements with all applicable Distributors the
obligation for such Distributors to implement such suspension correctly and
completely, with respect to the applicable UCI Programming, technology,
methodology, platform, device, process, procedure or protocol immediately
following such Distributor’s receipt of notice of such suspension, and Affiliate
shall reasonably enforce such suspension.

(c)Private Copyright License. With respect to Affiliate’s exercise of its rights
pursuant to Section 2(a)(iii) and/or (iv), subject at all times to the terms and
conditions of this Agreement, and notwithstanding the compulsory license
requirements set forth in Section 111 of the Copyright Act of 1976 (or any
successor provision thereto), UCI hereby consents to Affiliate’s exercise of
such rights without any obligation that Affiliate require the applicable
Distributor to pay any copyright license fee or other monetary charge in
exchange for such Distributor’s right to retransmit or otherwise distribute the
UCI Programming.

3.UCI Programming.

(a)UCI Programming. Except as expressly set forth in this Agreement, UCI shall
provide to each Station with respect to each Program Transport Stream of such
Station (as set forth in attached Exhibit A) the UCI Network Programming.

(b)Selection and Scheduling. UCI (and its affiliated companies) has the right to
select, schedule, substitute, change, cancel, and/or withdraw any UCI
Programming (or portion thereof) (whether as part of a UCI Network Programming
Schedule or UCI Non-Network Programming), in its sole discretion, at any time
and from time to time. For clarity, UCI (and/or its affiliated companies) have
the right to obtain

 

Confidential

Page 6 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

UCI Programming from any source. A sample of each applicable UCI Network
Programming Schedule is attached as Exhibit B, which is hereby incorporated in
this Agreement by reference.

(c)Local Programming Schedule. UCI (and/or its affiliated companies) have the
right to change Local Programming Windows, in its sole discretion, at any time
and from time to time; provided that UCI shall make good faith efforts, when
practicable, to provide written notice of any such change(s) at least ten (10)
calendar days (or sixty (60) calendar days with respect to permanent changes to
the news window(s)) prior to the applicable broadcast date. The current schedule
of Local Programming Windows is attached as Exhibit C, which is hereby
incorporated in this Agreement by reference.

(d)UCI Non-Network Programming. UCI may, but is not required to, offer UCI Non-
Network Programming to Affiliate, and in the event that UCI elects to do so, UCI
shall provide to Affiliate a term sheet setting forth the principal terms and
conditions applicable to Affiliate’s broadcast of such UCI Non-Network
Programming (including, without limitation, the deadline for accepting such
terms and conditions). In the event that Affiliate timely accepts any such UCI
Non-Network Programming, the terms and conditions applicable to such UCI
Non-Network Programming will be as set forth in the applicable term sheet, and
any terms not addressed therein will be as set forth in this Agreement. In the
event that Affiliate does not timely accept any such UCI Non-Network
Programming, Affiliate will be deemed to have declined such offer.

(e)Geographic Exclusivity. With respect to any UCI Programming that is broadcast
simultaneously (i.e., at the same time on the same broadcast day) by both a
Station and one or more other local broadcast television stations, as of the
Effective Date, pursuant to Sections 76.92-76.97 of the FCC’s rules, Affiliate
is entitled to invoke, with respect to each Station, the protection against
simultaneous duplication of network programming within such Station’s Network
Exclusivity Zone (as defined by the FCC); provided that: (i) such protection
extends only to the UCI Programming as broadcast in accordance with this
Agreement (and, for clarity, not to any UCI Programming that is preempted by
such Station); (ii) such protection does not extend to UCI Programming that UCI
has notified Affiliate is of overriding importance (e.g., fast-breaking news);
and (iii) nothing contained in this Agreement precludes (or is intended to
preclude) UCI (or its affiliated companies) from granting other network
non-duplication protection to any other local broadcast television station(s)
licensed to any other community that may overlap with such Station’s Network
Exclusivity Zone (and Affiliate’s network non-duplication protection pursuant to
this Section 3(e) does not apply with respect to the distribution of the UCI
Programming as part of another Affiliated Station within any area(s) in which
such Affiliated Station’s Network Exclusivity Zone overlaps with one or more
Stations’ Network Exclusivity Zone(s)). Notwithstanding anything to the contrary
contained in this Agreement, UCI may cancel Affiliate’s network protection, at
any time and in its sole discretion, pursuant to this Section 3(e) upon at least
six (6) months’ prior written notice.

4.UCI Programming Delivery. UCI (or its affiliated companies) shall, at its sole
cost and expense, deliver the UCI Programming to Affiliate by means of a
domestic communications satellite or other technology commonly used for
delivering programming for broadcast (e.g., private or common carrier microwave,
fiber optic links, Internet and/or wireless, any form of recordings), which
satellite and/or other technology may be changed by UCI from time to time and at
any time in UCI’s sole discretion, upon prior written notice to Affiliate (and
in the case of a change from satellite delivery to another technology, UCI shall
make reasonable efforts to consult with Affiliate prior to implementing such
change) and shall provide Affiliate with sufficient notice to permit Affiliate
to implement any such change prior to UCI making such change. Notwithstanding
anything to the contrary in the immediately preceding sentence, UCI shall not be
obligated to provide Affiliate with prior notice of any satellite and/or other
technology changes if such change is due to a Force Majeure event. In the event
that UCI (or its affiliated companies) delivers any UCI Programming to Affiliate
via recording, Affiliate may use such recording(s) for only a single television
broadcast over the applicable Station, and shall promptly comply with all UCI
instructions regarding the

 

Confidential

Page 7 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

security and disposition of such recordings. Affiliate shall be responsible, at
its sole cost and expense, for: (i) receiving the UCI Programming (including,
without limitation, purchasing, installing and maintaining main integrated
receiver-decoders, back-up integrated receiver-decoders, sun outage integrated
receiver-decoders and switches); and (ii) broadcasting the UCI Programming in
accordance with this Agreement; provided that, in the event that UCI elects, in
its sole discretion, to provide any equipment (e.g., integrated
receiver-decoders) to Affiliate in connection with any of the foregoing,
Affiliate hereby acknowledges that, notwithstanding anything to the contrary
contained in this Agreement, UCI will at all times retain ownership of such
equipment.

5.Broadcast.

(a)Required Broadcast. Affiliate shall (and shall ensure that all Stations and
applicable Distributors), at all times during the Term, broadcast the applicable
UCI Programming on the applicable Primary Channel(s) of the broadcast signal of
the applicable Station(s) in the applicable DMA(s) as set forth on Exhibit A, in
each case as set forth in Section 2(a): (i) on a full-time basis in accordance
with the applicable UCI Network Programming Schedule; (ii) on the single
applicable Primary Channel; and (iii) in its entirety without any addition,
deletion, interruption, alteration, editing or other modification (other than as
expressly permitted by Section 2(a)(v) or Sections 5(c), 5(d), 5(e), and 5(f)
hereof). Affiliate may, at any time during the Term, but has no obligation to,
broadcast the applicable UCI Programming on the applicable Multicast Channel(s)
of the broadcast signal of the applicable Station(s) in the applicable DMA(s) as
set forth on Exhibit A, in each case as set forth in Section 2(a): (i) on a
full-time basis in accordance with the applicable UCI Network Programming
Schedule; (ii) on the single applicable Multicast Channel; and (iii) in its
entirety without any addition, deletion, interruption, alteration, editing or
other modification (other than as expressly permitted by Section 2(a)(v) or
Sections 5(c), 5(d), 5(e), and 5(f) hereof); provided that, in the event that
Affiliate so broadcasts UCI Programming on the Multicast Channel of a Station,
Affiliate may later cease doing so only if Affiliate provides at least sixty
(60) calendar days’ prior written notice to UCI. Affiliate may, at any time
during the Term, but has no obligation to, begin making available one or more
Program Transport Streams, of one or more Stations, on an Authenticated Basis
via the Internet and/or wireless via one or more websites and/or applications
owned, operated and primarily branded by Affiliate (or the applicable Station)
to mobile devices (e.g., cellphones, tablets) and consumer electronics devices
(e.g., set-top boxes, televisions, Blu-ray players, gaming consoles, computer),
in each case in accordance with the terms and conditions of this Agreement;
provided that, in the event that Affiliate elects to do so: (A) Affiliate may
not later cease doing so at any time during the Term; (B) with respect to each
applicable Station, Affiliate shall so make available all Program Transport
Streams that include any UCI Programming; and (C) all requirements of the first
sentence of this Section 5(a) will apply to such distribution at all times.
Except as expressly set forth in Section 2(a)(v), Affiliate shall not and shall
ensure that none of the Stations or Distributors, at any time during the Term or
for any reason whatsoever, modifies any of the UCI Programming in any way,
including, without limitation, by: (1) insertion, superimposition or overlay
(e.g., crawls, split screens, graphics, logos, trademarks, service marks,
“bugs,” call letters, insignia, voice overs); (2) altering the speed or
duration; and/or (3) compression, squeezeback, clipping or other alteration of
the size on the screen or the aspect ratio, in each case, unless such
modification: (I) has been previously agreed to in writing by UCI; (II) is
required to comply with the Law; or (III) is related directly and solely to
coverage of critical, fast-breaking news or emergency information (e.g., crawls
generated by an emergency alert system, Amber Alerts, or local crawls related to
emergencies) (and, for clarity, no such crawl may be used for advertising,
promotional, or station identification purposes, other than as required by Law,
without the prior written approval of UCI).

(b)Promotion Requirements. Affiliate shall, and shall ensure that the Stations,
at all times during the Term, abide by any and all requirements and restrictions
pertaining to the promotion of the UCI Programming that UCI provides to
Affiliate and any Affiliated Station that: (i) has the same network affiliation
as the applicable Station; and (ii) is licensed to a DMA with a comparably sized
Hispanic market

 

Confidential

Page 8 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

share, if any, as the applicable Station, in each case in UCI’s sole discretion,
in written notices delivered to Affiliate, at any time and from time to time
(including, without limitation, on-the-air promotion, billboards, pay-television
advertisements, printed advertisements). UCI shall provide to Affiliate all
required materials, programming, and graphics related to such promotional
requirements. For clarity, this Section 5(b) does not prohibit Affiliate (or any
Station) from providing date and time information regarding UCI Programming to
newspapers, guide channels, pay-television guides and other program listing
services.

(c)Rejections and Substitutions. Notwithstanding anything to the contrary
contained in this Agreement, Affiliate (or any Station) may: (i) reject or
refuse any UCI Programming that Affiliate (or such Station) reasonably and in
good faith believes is unsatisfactory, unsuitable or contrary to the public
interest (each such rejection or refusal, a “Rejection”); or (ii) substitute a
program for UCI Programming that, in Affiliate’s (or such Station’s) reasonable
and good faith opinion, is of greater local or national importance than such UCI
Programming (e.g., fast-breaking news) (each such substitution, a
“Substitution”); provided that: (i) in no case may Affiliate (or any Station)
reject or refuse any UCI Programming, or substitute any other program therefor,
based on performance or ratings, advertiser reaction, or the availability of
alternate programming (e.g., sporting events, infomercials) that Affiliate (or
the Station) may believe to be more profitable or more commercially attractive
than the applicable UCI Programming; and (ii) with respect to only
Substitutions, Affiliate (and each Station) shall at all times during the Term
make all reasonable efforts to avoid substituting other programming for UCI
Programming by, when practicable, substituting such programming during a Local
Programming Window (for clarity, instead of during UCI Programming). Affiliate
shall ensure that all substitute programming is (with minimal exceptions of
national importance (e.g., a presidential address)) entirely in the Spanish
language. In the event of a Rejection or Substitution, Affiliate must provide
written notice to UCI, including, without limitation, the identity and length of
the UCI Programming and, if applicable, the substitute programming, no later
than three (3) calendar days following the date on which Affiliate first
receives notice of such UCI Programming (or, if such timeline is not possible,
as soon as possible, in which case, such notice must include an explanation for
the late notice).

(d)Unauthorized Preemptions. Affiliate shall notify UCI in writing, as soon as
possible, of any Unauthorized Preemption (or its intent to make any Unauthorized
Preemption). In addition to all rights and remedies that UCI may have at law, in
equity, under contract (including, without limitation, this Agreement) or
otherwise, all of which are hereby expressly reserved, in the event that, in any
given twelve (12) month period during the Term: (i) any Station(s) make three
(3) or more Unauthorized Preemptions; or (ii) Affiliate (or any Station(s))
states, either in general or specific terms, publicly or privately, orally or in
writing, that any Station(s) intend to make three (3) or more Unauthorized
Preemptions; and/or (iii) at least three (3) of the actions set forth in clauses
(i)-(ii) occur, in any combination, with respect to one or more Stations, then,
UCI may, upon thirty (30) calendar days’ prior written notice to Affiliate,
terminate this Agreement, in its sole discretion, with respect to only the
applicable Station(s).

(e)Alternate Broadcast. In the event that Affiliate (or any Station) makes one
or more Substitution(s) or Unauthorized Preemption(s), then: (i) Affiliate shall
broadcast, on the applicable Station(s), the preempted UCI Programming
(including, without limitation, for clarity, any commercial advertising (e.g.,
Network Availabilities) that were preempted as part of such Substitution(s) or
Unauthorized Preemption(s)) during one or more time periods (as necessary) of
quality and ratings value equal to or better than the time periods during which
such UCI Programming was originally scheduled for broadcast; and (ii) UCI may,
in its sole discretion: (A) direct Affiliate to broadcast the UCI Programming
(including, without limitation, for clarity, any commercial advertising (e.g.,
Network Availabilities) that were preempted as part of such Substitution(s) or
Unauthorized Preemption(s)) on the applicable Station(s) at an alternate time
period normally occupied by other UCI Programming, and/or (B) make available,
directly or via one or more third parties (e.g., another local broadcast
television station, a Distributor), such UCI Programming (including, without
limitation, for clarity, any commercial advertising (e.g., Network
Availabilities) that were preempted as part of such Substitution(s) or
Unauthorized Preemption(s)) in the

 

Confidential

Page 9 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

applicable Station(s)’ DMA(s). In the event that Affiliate takes the applicable
actions provided for in Sections 5(e)(i) and (ii)(A) in a timely manner, then
the preemption or failure of Affiliate to broadcast the applicable preempted UCI
Programming will not be deemed an Unauthorized Preemption for purposes of
Section 5(d) of this Agreement. In the event of a Substitution, UCI may provide
alternative UCI Programming (which may be UCI Non-Network Programming), as
selected by UCI, for broadcast on the applicable Station(s) in lieu of the other
UCI Programming or Affiliate’s intended substitute programming. In the event
that Affiliate (or any Station) makes one or more Rejections, then UCI may, in
its sole discretion: (I) provide alternative UCI Programming (which may be UCI
Non-Network Programming), as selected by UCI, for broadcast on the applicable
Station(s) in lieu of the other UCI Programming or Affiliate’s intended
substitute programming; and/or (II) make available, directly or via one or more
third parties (e.g., another local broadcast television station, a Distributor),
such UCI Programming in the applicable Station(s)’ DMA(s).

(f)Delayed Telecasts and Recording. UCI (or its affiliated companies) may, in
its sole discretion, at any time and from time to time, designate any UCI
Programming that may or must (as elected by UCI in its sole discretion) be
broadcast on a delayed basis, and to the extent that UCI (or its affiliated
companies) does so designate UCI Programming, Affiliate shall (and shall ensure
that each Station) conforms its broadcast of the schedule designated by UCI (or
its affiliated companies). For clarity, except as expressly set forth in the
immediately foregoing sentence, neither Affiliate nor any Station may delay the
broadcast of any UCI Programming, or change the order of any UCI Network
Programming Schedule, without the prior written consent of UCI. Nothing in this
Agreement grants (or is intended to grant) the right to Affiliate or any Station
to make any recording of any UCI Programming without an express license from
UCI, which license is expressly not granted in this Agreement, except: (i) for
delayed telecasts as expressly required by UCI (or its affiliated companies)
pursuant to this Section 5(f); (ii) promotion of the UCI Programming in
promotional messaging broadcast on a Station (subject, in each case, to UCI’s
prior written consent); and (iii) sales presentations.

(g)Bandwidth.  Affiliate shall, at all times during the Term, ensure that the
UCI Programming broadcast on the Primary Channel, as transmitted by each
applicable Station: (i) occupies bandwidth of at least eight and five-tenths
(8.5) megabits per second of each such Station’s bitstream; provided that,
notwithstanding the foregoing to the contrary, the bandwidth occupied by a
Station’s Primary Channel may occupy less than 8.5 megabits per second of such
Station’s bitstream only in the event that Affiliate uses any broadcast
transmission technology in compliance with applicable Law or broadcast
transmission standards (e.g., ATSC 3.0) adopted, permitted or approved by the
FCC that permits Affiliate to broadcast using such lesser amounts and only so
long as Affiliate continues to comply with subsections (ii) and (iii) of this
Section 5(g) with respect to such Station; (ii) has a resolution of at least
1920 x 1080i; and (iii) is broadcast at as least as high a resolution as the
resolution of any other programming broadcast on such Station, provided that UCI
provides the UCI Programming to Affiliate in a format that enables Affiliate to
broadcast such UCI Programming at the same level of resolution as such other
programming broadcast on the Station; provided that, in the event that UCI (or
its affiliated companies) delivers any UCI Programming to Affiliate in a
high-definition format, Affiliate shall broadcast such UCI Programming in such
high-definition format. Affiliate shall, at all applicable times during the
Term, ensure that the UCI Programming, as distributed via the Internet and/or
wireless networks as expressly authorized by Section 2(a), is made available at
as least as high a resolution as the best resolution of any other programming
broadcast on such Station; provided that, in the event that UCI (or its
affiliated companies) delivers any UCI Programming to Affiliate in a
high-definition format, Affiliate shall make available such UCI Programming in
such high-definition format. Affiliate shall, at all times during the Term,
broadcast (or, when applicable, otherwise distribute) all Related Materials that
UCI (or its affiliated companies) delivers to Affiliate.

 

Confidential

Page 10 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

(h)Performing Rights Licenses. UCI shall ensure, to the extent possible, that
the UCI Programming be: (i) cleared at the source; (ii) within the repertoire of
ASCAP, BMI, SESAC, or another performing rights society from which UCI has
obtained a performance license; or (iii) in the public domain.

6.Facilities.

(a)Existing Facilities. Affiliate hereby represents and warrants to UCI that, as
of the Effective Date, attached Exhibit D, which is hereby incorporated in this
Agreement by reference, accurately sets forth: (i) the facilities authorized
for, and utilized by, each Station; and (ii) a contour map for each Station that
(A) depicts the Noise Limited digital contour (as defined by the FCC) of each
Station, and (B) includes data as to the areas and populations within each such
contour.

(b)Changes. In the event that the transmitter location, antenna height above the
average terrain, effective radiated power, and/or frequency and/or hours of
operation as set forth on Exhibit D with respect to any one or more Stations are
changed at any time during the Term, so as to: (i) reduce the number of Hispanic
households within such Station’s Noise Limited digital contour, and/or (ii)
reduce the number of hours of Spanish-language programming (for any reason other
than as a result of a reduction in UCI Programming provided to Affiliate by
UCI), then Affiliate shall promptly notify UCI of such change(s) and
reduction(s) in writing, and UCI may, in its sole discretion, upon at least
thirty (30) calendar days’ prior notice to Affiliate, terminate this Agreement,
with respect to only such affected Station(s).

(c)Upgraded Facilities. For clarity, if any Station, as of the Effective Date,
is an analog television or translator station, Affiliate shall upgrade such
station to a digital station no later than when any such upgrade is required by
Law.

(d)Live Streaming. Affiliate and UCI shall work together in good faith to
determine in which cases Affiliate will provide live streaming of the
Station(s). When UCI begins streaming local broadcast television stations via
UCI’s website(s) and/or application(s) on an Authenticated Basis, UCI will, upon
Affiliate’s request, also make available live streams of Affiliate’s Stations
via such website(s) and/or application(s) on an Authenticated Basis. Upon any
Distributor’s launch of live streaming one or more Affiliated Stations that are
owned by UCI via such Distributor’s website(s) and/or application(s) on an
Authenticated Basis, UCI shall make commercially reasonable efforts to
facilitate live streaming of the Stations via such website(s) and/or
application(s). Following UCI’s reasonable technical review (including, without
limitation, any rights restrictions that must be applied as a result of such
technical review), UCI shall grant Affiliate the right to air the Stations via
SyncBak or similar technology on an Authenticated Basis.

7. Standards. UCI may, in its sole discretion, at any time and from time to
time, establish minimum standards governing matters that, in UCI’s sole
judgment, require standardization and uniformity among Affiliated Stations, such
as, without limitation: (i) specifications and layout (e.g., form, color,
number, location and size) of signage, billboards and print and other
advertising related to UCI or any UCI Programming; (ii) the design, color,
appearance and maintenance of local news sets, exterior and public portions of
studios and other facilities utilized by Affiliated Stations; (iii) the graphic
appearance of local promotional messaging and local station identification
announcements; (iv) technical standards relating to the Internet and/or wireless
distribution of UCI Programming with respect to security (e.g., digital rights
management, geofiltering, piracy, entitlements), adaptive bit-rate streaming
standards, authentication protocols, and picture resolution quality; and (v)
technical standards relating to commercial advertising, public service
announcements and Local Programming. Affiliate shall, upon receipt of any such
standards from UCI, comply, and ensure that each Station complies with such
standards. Affiliate shall include in its Retransmission Consent Agreements with
all applicable Distributors the obligation for such Distributors to comply with
all of the standards set forth in this Section 7 and, upon Affiliate’s discovery
(which may occur

 

Confidential

Page 11 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

by notice to Affiliate) of any Distributor’s non-compliance with any of such
standards, Affiliate shall reasonably enforce such Distributor’s compliance
therewith.

8.Commercial Availabilities.

(a)Schedule. UCI shall determine, in its sole discretion, the number and length
of Commercial Availabilities within Network Time. From time to time, and in each
case no later than sixty (60) calendar days’ prior to the broadcast date, UCI
shall provide Affiliate with the exact schedule and number of Commercial
Availabilities within Network Time during UCI Network Programming.

(b)Local Availabilities. UCI shall provide Affiliate with the number of Local
Availabilities within Network Time for UCI Network Programming (i) on the
Univision Network as set forth on attached Exhibit F, which is hereby
incorporated in this Agreement by reference; and (ii) on the UniMás Network as
set forth on attached Exhibit G, which is hereby incorporated in this Agreement
by reference; provided that UCI may modify such table(s) in the applicable
exhibit(s) at any time and from time to time and in its sole discretion upon at
least sixty (60) calendar days’ prior written notice to Affiliate; provided
further that, notwithstanding the foregoing, except with respect to UCI Network
Programming that is children’s programming (as defined by the Children’s
Television Act of 1990 (as such act may be amended or replaced)) or news
programming, UCI may not (A) set the number of minutes of those Commercial
Availabilities per hour that are Local Availabilities in the Univision Network
at less than four (4) minutes, and (B) set the percentage of those Commercial
Availabilities that are Local Availabilities in the UniMás Network at less than
twenty percent (20%) (rounded, when necessary, to the next higher commercial
unit). Affiliate shall be solely responsible for determining the advertising
rates at which Local Availabilities are offered and sold. Affiliate shall at all
times comply with UCI’s then- current advertising guidelines as set forth on
https://univisionnetworks.com/ad-guidelines or otherwise provided to Affiliate
by UCI. Each sale of Local Availabilities will be considered a Local Advertising
Sale or a National Advertising Sale, in accordance with Sections 1(l) and (q).

(c)Network Availabilities. UCI has the right to use, in its sole discretion, all
Network Availabilities. UCI shall be solely responsible for determining the
advertising rates at which Network Availabilities are offered and sold. Each
sale of Network Availabilities will be considered a Network Advertising Sale.

(d)Availabilities Options. UCI may, in its sole discretion, at any time and from
time to time, offer to Affiliate a portion of Network Availabilities for sale by
Affiliate, and Affiliate may, in its sole discretion, at any time and from time
to time, offer to UCI a portion of Local Availabilities for sale by UCI (or its
affiliated companies). Affiliate hereby offers to UCI two (2) minutes of Local
Availabilities per hour of Network Time, for which UCI, to the extent that UCI,
in its sole discretion, accepts such offer, shall reimburse Affiliate at the
average unit rate (prevailing during the then-previous ninety (90) calendar
days) for local commercial advertisements of the same or most comparable class,
daypart and length actually broadcast by the applicable Station(s). To the
extent that UCI accepts the offer set forth in the immediately foregoing
sentence, any commercial advertising, promotional messaging or UCI
identification announcements provided by UCI for broadcast during such Local
Availabilities will take precedence over (i.e., must be broadcast instead of)
any commercial advertising, promotional messaging or station identification
announcements obtained or created by Affiliate for broadcast during such Local
Availabilities.

9.Sales Representation.

(a)Exclusivity. Affiliate hereby irrevocably appoints National Sales (the
“National Sales Representative”), an affiliate company of UCI, as Affiliate’s
exclusive representative, during the Term, for all National Advertising Sales.
In accordance with such appointment, Affiliate shall promptly refer all

 

Confidential

Page 12 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

inquiries and requests from potential national or regional advertisers to
National Sales Representative and National Sales Representative shall be
responsible for such relationships and accounts. Notwithstanding the immediately
foregoing two (2) sentences to the contrary, Affiliate and UCI hereby
acknowledge that in certain circumstances Sales to certain national and regional
advertisers may be made by Affiliate, and Affiliate, on the one hand, and UCI
and National Sales Representative, on the other hand, will communicate with each
other regarding the servicing of such advertiser accounts on no less than a
quarterly basis. Affiliate hereby acknowledges and agrees that National Sales
Representative, in its role as Affiliate’s exclusive representative or
otherwise, will have no obligation whatsoever to market, sell or administer the
sale of any commercial advertising or other messaging (e.g., infomercials) that
UCI believes would conflict with any UCI mark, UCI brand, UCI brand guidelines,
UCI message, UCI value, or UCI Programming (including, without limitation, other
commercial advertising). Upon UCI’s request, Affiliate will reasonably
participate in conference calls with respect to National Advertising Sales.

(b)Packaged Sales. In the event that Affiliate packages any Sales with any other
advertising sales (e.g., a sale on other media such as radio, print or a
television station that is not a Station), then the commission as set forth in
Section 9(d) will be payable on the amount of Net Sales on Stations included in
such package; provided that such Sales must be priced at no less than the
Average Unit Rate for similar Sales.

(c)Billing and Collection. UCI shall be responsible for the billing and
collection of all amounts due in connection with Network Advertising Sales.
Affiliate shall be responsible for the billing and collection of all amounts due
in connection with National Advertising Sales and Local Advertising Sales (for
clarity, regardless of whether UCI or Affiliate made such sale).

(d)Commission. As consideration for UCI’s services pursuant to Section 9(a),
Affiliate shall pay to UCI a commission equal to a rate of nine and four-tenths
percent (9.4%) of all Net Sales with respect to all Stations. Affiliate shall
pay such amounts to UCI no later than the fifteenth (15th) day of each calendar
month for all Sales made during the previous calendar month, and shall include
with each payment a statement accurately accounting for all Sales made during
the applicable month (including, without limitation, the name of each
advertiser, the Station(s) on which the Sale was made, the amount of Sales
revenue received during such month, the amount of agency commissions due
thereon, the Net Sales for such month, and the amount due to UCI).

10.Distribution Consent. During the Term, Affiliate shall not, and shall ensure
that each Station (expressly excluding the Excluded Stations (as defined in the
Negotiation Rights Agreement)) does not, without UCI’s express prior written
consent, which UCI may withhold in its sole discretion for any reason or no
reason (e.g., issues with most-favored nations provisions) consent to the
retransmission or distribution of, distribute, exhibit, make available,
sublicense, subdistribute, resell, or otherwise provide any UCI Programming (or
in any way authorize, enable or otherwise acquiesce to any of the foregoing) to
any person or entity (e.g., Distributors, viewers) on any basis (e.g., via the
Internet and/or wireless networks) other than: (a) a free, over-the-air
broadcast to the public; and (b) on an Authenticated Basis only via the Internet
and/or wireless networks only via one or more websites and/or applications
owned, operated and primarily branded by Affiliate (or the applicable Station)
and only to mobile devices (e.g., cellphones, tablets) and consumer electronics
devices (e.g., set-top boxes, televisions, Blu-ray players, gaming consoles,
computers) of viewers (and, for clarity, not to Distributors), in each case in
accordance with the terms and conditions of this Agreement (including, without
limitation, Section 2(a)). Affiliate hereby represents and warrants to UCI that
attached Exhibit E, which is hereby incorporated in this Agreement by reference,
sets forth a true and accurate list of all Distributors to which Affiliate has
granted the right to retransmit or otherwise distribute one or more Program
Transport Streams of one or more Stations as of the Effective Date, and
indicates whether such retransmission or other distribution is pursuant to
must-carry or retransmission consent.

 

Confidential

Page 13 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

11.Retransmission Consent Elections. In the event that any one or more Stations
have the right, pursuant to Law, to periodically elect, with respect to certain
Distributors, must carry or retransmission consent, then Affiliate shall notify
UCI in writing no later than sixty (60) calendar days prior to the date on which
any such election must be made, and, to the extent permitted by Law, Affiliate
and UCI shall negotiate in good faith whether Affiliate will elect must carry or
retransmission consent for each Station, and with respect to each Station for
which Affiliate will elect retransmission consent the applicable Distributors
for which such election will be made. In the event that the Parties are not able
to agree, prior to the applicable election date, as to all of the items set
forth in the immediately foregoing sentence, then UCI may, in its sole
discretion, in addition to all rights and remedies that UCI may have at law, in
equity, under contract (including, without limitation, this Agreement) or
otherwise, all of which are hereby expressly reserved, upon at least thirty (30)
calendar days’ prior notice to Affiliate, terminate this Agreement with respect
to only the applicable Station(s).

12.Reports; Audits.

(a)Broadcast Reports. UCI may, at any time and from time to time, request that
Affiliate submit to UCI in writing, upon forms designated or approved by UCI,
any and all such information as UCI may reasonably request regarding the
broadcast by any one or more Stations of the UCI Programming, and Affiliate
shall provide such information, completely and accurately, promptly following
its receipt of any such request therefor from UCI.

(b)Audit. Affiliate shall keep and maintain accurate books and records with
respect to the subject matter of this Agreement (including, without limitation,
as necessary to demonstrate compliance with this Agreement (e.g., number of
Unauthorized Preemptions, payments pursuant to Section 9(d)) (the “Relevant
Records”). During the Term and for one (1) year thereafter, UCI may, no more
than once per through a “Big Four” auditor or other nationally-recognized audit
firm (or other auditor reasonably approved by Affiliate), audit the Relevant
Records for the then-current and immediately prior calendar year for compliance
with this Agreement. UCI’s auditor must, prior to commencing an audit, execute
Affiliate’s standard confidentiality agreement. All such audits must be
conducted at Affiliate’s place of business where such Relevant Records are
usually held. UCI’s auditor may not provide any of Affiliate’s confidential
information to UCI as part of an audit or an audit report, except to the extent
necessary to detail Affiliate’s non-compliance with this Agreement; if Affiliate
is in compliance, the audit report must simply state such compliance. In the
event that an audit demonstrates an overpayment or underpayment to either Party,
then the applicable Party shall pay to the other Party any undisputed amounts no
later than forty-five (45) calendar days following its receipt of both an
invoice therefor and an audit report therefor. All such audits will be at UCI’s
sole cost and expense, unless, with respect to any given audit, UCI (or its
auditor) discovers: (i) a material breach by Affiliate of this Agreement; (ii) a
discrepancy of more than five percent (5%) of the total amounts due for the
applicable period; and/or (iii) that Affiliate has made more than three (3)
Unauthorized Preemptions in the immediately preceding twelve (12) month period;
then Affiliate shall, no later than thirty (30) calendar days following receipt
of an invoice therefor, reimburse UCI for all reasonable expenses of such audit.

13.Term and Termination.

(a)Term. This Agreement will commence on the Effective Date and expire: (i) with
respect to the WVEN-TV (Orlando), WVEA-TV (Tampa) and WMDO-CD (Washington, D.C.)
Stations, at 5:00 p.m. on December 31, 2021; and (ii) with respect to all other
Stations, at 5:00 p.m. on December 31, 2026 (together, the “Term”), in each case
unless this Agreement is earlier terminated in accordance with its terms.

(b)Termination for Breach. In addition to all rights and remedies that each
Party may have at law, in equity, under contract (including, without limitation,
this Agreement) or otherwise, all of which are

 

Confidential

Page 14 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

hereby expressly reserved, each Party may, in its sole discretion, terminate
this Agreement in its entirety immediately upon written notice to the other
Party, in the event that the other Party has: (i) breached any of its material
representation(s), warranty(ies) and/or obligation(s) pursuant to this
Agreement; and (ii) not, within thirty (30) calendar days following its receipt
of written notice from the other Party of such breach, cured such breach;
provided that, notwithstanding the foregoing to the contrary, if any such breach
cannot reasonably be cured within such thirty (30) calendar day period and
Affiliate has diligently pursued a cure for such breach during such thirty (30)
calendar day period, then, upon prior written notice to UCI detailing its
already undertaken and future efforts to cure, Affiliate will have an additional
one hundred and fifteen (115) calendar days to cure such breach.

(c)Additional UCI Termination Rights. In addition to all rights and remedies
that UCI may have at law, in equity, under contract (including, without
limitation, this Agreement) or otherwise, all of which are hereby expressly
reserved, UCI may terminate this Agreement as follows:

 

(i)

In its entirety, immediately upon written notice to Affiliate in the event (A)
that Affiliate files a petition seeking relief under Chapters 7 or 11 of Title
11 of the United States Code or under any other federal or state bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer or consent admitting the material allegations of a
petition filed against in any proceeding under any such law, (B) of entry
against Affiliate of any order of relief under Titles 7 or 11 of Chapter 11 of
the United States Code, or entry of any other order, judgment or decree against
Affiliate by any court of competent jurisdiction, approving a petition seeking
bankruptcy, Affiliate, (C) of appointment of a receiver, trustee or liquidator
of Affiliate or of all or substantially all of the assets of Affiliate, (D) that
any petition seeking an order of relief under Titles 7 or 11 of Chapter 11 of
the United States Code or any other such petition is filed against Affiliate and
is not stayed or dismissed within one hundred twenty (120) days after the date
of such filing, or (E) that Affiliate makes a general assignment of its assets,
or transfers a controlling interest, to creditors or other persons or entities;

 

(ii)

(A) In its entirety, upon at least thirty (30) calendar days’ prior written
notice to Affiliate, in the event that Affiliate becomes substantially less
valuable to UCI than Affiliate was as of the Effective Date due to a material
adverse change in the business practices, public reputation, and/or image of
Affiliate, its owners and/or its management, or (B) solely with respect to one
or more Station(s), upon at least thirty (30) calendar days’ prior written
notice to Affiliate, in the event that such Station(s) become substantially less
valuable to UCI than such Station(s) were as of the Effective Date due to a
material adverse change in the business practices, public reputation, and/or
image of the applicable Station(s);

 

(iii)

With respect to only the applicable Program Transport Stream(s), upon at least
thirty (30) calendar days’ prior written notice to Affiliate, in the event that
UCI, in its sole discretion, elects to cease operation of the Univision Network
and/or the UniMás Network, provided that if UCI elects to cease operation of the
Univision Network and/or the UniMás Network, and as a result thereof one or more
Stations is no longer permitted to broadcast any UCI Programming, then such
termination right shall extend to such affected Station(s);

 

(iv)

In its entirety, upon at least thirty (30) calendar days’ prior written notice
to Affiliate, in the event of UCI’s (or its affiliated companies’) termination
of the

 

Confidential

Page 15 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

 

Negotiation Rights Agreement pursuant to Section 7(b) and/or Section 7(c)
thereof; and

 

(v)

For clarity, as otherwise set forth in this Agreement.

14.Miscellaneous.

(a)Notices. Except as expressly set forth in this Agreement, all notices and
consents in connection with this Agreement must be in writing and must be sent
postage prepaid by certified mail, return receipt requested; by Federal Express
or similar delivery services; by facsimile transmission (with confirmation of
successful transmission); or by hand delivery, in each case to the other Party
at the following address(es) (which address(es) may be changed by notifying the
other Party of such new address(es) in accordance with this Section 14(a)).
Notice will be deemed given upon receipt (or failure or refusal of receipt) (or,
with respect to facsimile, upon confirmation of successful transmission).

 

Affiliate:

Entravision Communications Corporation

 

Suite 6000 West

 

2425 Olympic Boulevard

 

Santa Monica, California 90404

 

Facsimile: (310) 447-3899

 

Attention: Walter F. Ulloa

 

Chairman and Chief Executive Officer

 

 

with a copy to:

Entravision Communications Corporation

 

Suite 6000 West

 

2425 Olympic Boulevard

 

Santa Monica, California 90404

 

Facsimile: (310) 447-3899

 

Attention: Mark Boelke

 

General Counsel, EVP of Legal Affairs and Secretary

 

 

UCI:

Tonia O’Connor

 

Chief Revenue Officer & President of Content Distribution, Sales & Marketing

 

Univision Communications Inc.

 

605 Third Avenue, 12th Floor

 

New York, New York 10158

 

Facsimile: (646) 430-8511

 

 

with a copy to:

Jonathan Schwartz

 

Chief Legal and Corporate Affairs Officer

 

Univision Communications Inc.

 

605 Third Avenue, 12th Floor

 

New York, New York 10158

 

Facsimile: (646) 964-6681

 

(b)

Indemnification.

(i)Breach; Violation of Law. Each Party (the “Indemnifying Party”) shall defend,
indemnify and hold harmless the other Party, its affiliated companies, its and
their present and future

 

Confidential

Page 16 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

directors, members, officers, owners, managers, employees and agents, and each
of their respective assigns, heirs, successors and legal representatives (each,
an “Indemnified Party”) from, against and with respect to any and all
third-party claims, demands, suits, actions or causes of action (whether or not
groundless) (and any and all liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees and court costs)
arising therefrom or relating thereto) (each, a “Claim”) to the extent that such
Claims arise from or relate to: (A) the Indemnifying Party’s breach (or alleged
breach) of any of its representation(s), warranty(ies) and/or obligation(s)
pursuant to this Agreement; and/or (B) the Indemnifying Party’s failure to
comply with any Law or any act or failure to act on the Indemnifying Party’s
part that causes the other Party (or its affiliated company(ies)) to violate any
Law.

(ii)UCI Indemnification. In addition to Section 14(b)(i), UCI shall defend,
indemnify and hold harmless Affiliate and its Indemnified Parties from, against
and with respect to any and all third-party Claims to the extent that such
Claims arise from or relate to the UCI Programming (including, without
limitation, any private copyright license that Affiliate may grant in accordance
with Section 3(c)); provided that, notwithstanding the foregoing to the
contrary, the foregoing indemnification obligation does not apply to: (A)
compulsory music licenses (e.g., public performance rights); (B) any material
added to the UCI Programming (e.g., Local Availabilities) after delivery of the
UCI Programming to Affiliate (or a Station); (C) any UCI Programming that has
been changed in any way after delivery of the UCI Programming to Affiliate (or a
Station); (D) any Claim arising out of the Communications Act; or (E) any other
act or actions, or failure to act or take actions, on the part of UCI and its
parent entities, affiliates, and subsidiaries and their officers, directors,
employees, agents, and contractors.

(iii)Affiliate Indemnification. In addition to Section 14(b)(i), Affiliate shall
defend, indemnify and hold harmless UCI and its Indemnified Parties from,
against and with respect to any and all third-party Claims to the extent that
such Claims arise from or relate to: (A) any material added to the UCI
Programming (e.g., Local Availabilities) after delivery of the UCI Programming
to Affiliate (or a Station); (B) any UCI Programming that has been changed in
any way after delivery of the UCI Programming to Affiliate (or a Station); (C)
all programming and other material broadcast on any one or more Stations (other
than the UCI Programming); (D) any other act or failure to act by Affiliate, any
Station, or any of their respective employees, agents or customers; or (E)
public performance rights in music.

(iv)Procedures. The Indemnified Party shall promptly notify the Indemnifying
Party in writing of any Claim; provided that failure to so notify the
Indemnifying Party promptly will relieve the Indemnifying Party of its
obligations pursuant to Section 14(b) only to the extent that material prejudice
arises from such delay. The Indemnifying Party shall undertake, at its sole cost
and expense, the defense of any such Claim, using counsel reasonably approved by
the Indemnified Party. The Indemnified Party shall, at the Indemnifying Party’s
sole cost and expense, cooperate fully in the defense of the Claim. The
Indemnified Party may, at its sole cost and expenses, participate in such
defense using counsel of its choosing. The settlement of any Claim, in whole or
in part, by the Indemnified Party without the prior written consent of the
Indemnifying Party will relieve the Indemnifying Party of its obligations
pursuant to Section 14(b) with respect to such Claim. The Indemnifying Party
shall not settle any Claim, in whole or in part, without the prior written
consent of the Indemnified Party, unless the Indemnified Party: (A) admits no
fault; (B) assumes no liability; (C) incurs no monetary obligations (e.g., to
pay damages); and (D) is not obligated to undertake or forego any action.

(c)Confidentiality. Neither Affiliate nor UCI may disclose to any third party
(expressly excepting, on a need-to-know basis, their respective directors,
officers, employees and representatives, and subject to a confidentiality
agreement, their respective auditors, consultants, financial advisors, lenders,
attorneys and existing and potential financial investors) any terms or
conditions of this Agreement (e.g., expiration date), any information relating
to this Agreement, or any confidential information of the other Party (e.g.,
business plans, reports, audit findings), except: (i) to comply with Law (e.g.,
any disclosures

 

Confidential

Page 17 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

required by the U.S. Securities and Exchange Commission) (in which case redacted
and protected to the greatest possible extent, and subject to the disclosing
Party’s giving the other Party as much prior notice of such disclosure as
possible); (ii) in order to enforce its rights with respect to this Agreement;
or (iii) with the prior written consent of the other Party; provided that UCI
hereby acknowledges that nothing prohibits (or is intended to prohibit)
Affiliate from filing this Agreement with the U.S. Securities and Exchange
Commission to the extent required by Law. Each Party hereby acknowledges that a
breach of this Section 14(c) will result in the substantial likelihood of
irreparable harm and injury to the other Party, for which monetary damages alone
would be an inadequate remedy, and which damages would be difficult to
accurately measure. Therefore, in the event of a breach of this Section 14(c),
the non-disclosing Party will have the right, in addition to all other rights
and remedies that such Party may have at law, in equity, under contract
(including, without limitation, this Agreement) or otherwise, all of which are
hereby expressly reserved, to obtain immediate injunctive relief in order to
prohibit further disclosures.

(d)Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, AND EXCEPT WITH RESPECT TO THE CONFIDENTIALITY AND
INDEMNIFICATION OBLIGATIONS CONTAINED IN THIS AGREEMENT, IN NO EVENT WILL EITHER
PARTY OR SUCH PARTY’S AFFILIATED COMPANIES BE LIABLE FOR ANY INCIDENTAL,
PUNITIVE, SPECIAL, CONSEQUENTIAL OR OTHER INDIRECT DAMAGES, WHETHER FORESEEABLE
OR NOT, OCCASIONED BY ANY FAILURE TO PERFORM OR THE BREACH OR DEFAULT OF ANY
OBLIGATION UNDER THIS AGREEMENT FOR ANY REASON WHATSOEVER, WHETHER BASED ON
NEGLIGENCE OR OTHERWISE.

(e)Insurance. Affiliate shall procure, and maintain in force at all times during
the Term, broadcaster’s liability insurance (including, without limitation,
broad form errors and omissions coverage) for each Station, with minimum limits
of liability of at least $5,000,000.00 for each occurrence. All such insurance
must be on an occurrence form, primary and not contributing, with respect to:
(i) all material added to the UCI Programming following its delivery to
Affiliate (or a Station); (ii) any UCI Programming that has been changed in any
way after delivery of the UCI Programming to Affiliate (or a Station); and (iii)
all programming and other material broadcast on any one or more Stations (other
than the UCI Programming). Prior to the broadcast of any UCI Programming
pursuant to this Agreement, Affiliate shall cause its broadcaster’s liability
insurance carrier to add “Univision Local Media Inc. and its parent companies,
subsidiaries, affiliated companies, officers, directors, employees,
representatives, agents, successors and assignees” as additional insured
parties. All such policies must be issued by companies of recognized
responsibility, with a Best’s Key Rating Guide of not less than A, Class VII,
licensed to do business in the state in which the applicable Station(s) are
located. Affiliate shall, no later than ten (10) calendar days following the
execution date of this Agreement, deliver to UCI an original certificate of
insurance and notarized copies of the insurance policy endorsements: (A)
demonstrating compliance with this Section 14(e); (B) signed by an authorized
agent of the insurance company issuing such coverage; and (C) providing that at
least thirty (30) calendar days’ prior written notice will be given to UCI prior
to termination, cancellation or non-renewal thereof. For clarity, any failure to
demand such certificate(s) and/or endorsement(s) by UCI will not affect
Affiliate’s obligations pursuant to this Section 14(e).

(f)Trademarks. UCI hereby grants Affiliate the non-exclusive right to use
certain trademarks, trade names, service marks and other identifiers of UCI and
certain of its affiliated companies (the “UCI Marks”), solely for the purpose of
marketing, promoting and advertising the availability of the UCI Programming on
the Stations, subject in each case to UCI’s branding guidelines. For clarity,
Affiliate has no right to authorize any third party (e.g., a Distributor, a
viewer) to use any UCI Mark in any way whatsoever. Affiliate hereby acknowledges
that the UCI Marks are the exclusive property of UCI and/or its affiliated
companies, and that Affiliate has not and will not acquire any rights in any UCI
Marks except as expressly set forth in this Agreement. Affiliate shall not, at
any time, adopt, use or register (or attempt to register) any

 

Confidential

Page 18 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

variation on any UCI Mark(s) or any mark that includes (in whole or in part), is
similar to or is likely to be confused with the UCI Mark(s). Any and all
goodwill arising from or relating to Affiliate’s use of the UCI Marks will inure
solely to the benefit of UCI and its affiliated companies. In the event that
Affiliate becomes aware of any conflicting or confusing use of, or infringement
of, any UCI Mark, Affiliate shall promptly notify UCI of such use or
infringement and cooperate with UCI in whatever enforcement action UCI elects to
take (and, for clarity, Affiliate has no right whatsoever to take any
enforcement action with respect to any UCI Mark).

(g)Compliance with Laws. Each Party shall, at all times during the Term, comply
with all material Laws related to the subject matter of this Agreement.

(h)Assignment.

(i)Affiliate. Affiliate shall not assign, or encumber in any way, this
Agreement, in whole or in part, on a contingent basis or otherwise, voluntarily
or by operation of law, without the prior written consent of UCI (and in the
event that UCI does so consent, Affiliate shall remain fully responsible and
liable for the performance or failure of performance of Affiliate’s assignee).
For the purposes of the immediately foregoing sentence, “assign” includes any
transfer of the stock of Affiliate (expressly excepting transfers of stock via a
public exchange). Any assignment in violation of this Section 14(h)(i) will be
null and void ab initio, and in the event that Affiliate attempts to assign this
Agreement in violation of this Section 14(h)(i), UCI may, in addition to all
other rights and remedies that UCI may have at law, in equity, under contract
(including, without limitation, this Agreement) or otherwise, all of which are
hereby expressly reserved, terminate this Agreement immediately upon notice to
Affiliate.

(ii)Notice of Transfer of Control. Affiliate shall immediately notify UCI in
writing of Affiliate’s submission of any “long-form” application to the FCC
requesting or otherwise pertaining to an assignment of Affiliate’s license for
any one or more Stations or a transfer of control of Affiliate (or any
affiliated company of Affiliate that then-currently holds an FCC license with
respect to one or more Stations). Except with respect to “short-form”
assignments of license or transfers of control made pursuant to Section
73.3540(f) of the FCC rules, in the event of any such submission of application
to the FCC seeking consent to an assignment or transfer of control, UCI may, in
addition to all rights and remedies that UCI may have at law, in equity, under
contract (including, without limitation, this Agreement) or otherwise, all of
which are hereby expressly reserved, upon at least thirty (30) calendar days’
prior written notice to Affiliate, terminate this Agreement, in UCI’s sole
discretion, with respect to only the applicable Station(s). In the event that
UCI does not elect to terminate this Agreement with respect to the applicable
Station(s) as set forth in the immediately foregoing sentence, UCI may request
that Affiliate procure and deliver to UCI, in a form satisfactory to UCI, a full
assumption by the transferee of the obligations and performance of this
Agreement, with respect to the applicable Station(s), in its entirety and
without limitation of any kind, and upon its receipt of any such request,
Affiliate shall promptly do so. In the event of Affiliate’s breach of the
immediately foregoing sentence, in addition to all other rights and remedies
that UCI may have at law, in equity, under contract (including, without
limitation, this Agreement) or otherwise, all of which are hereby expressly
reserved, UCI has the right to obtain specific performance of such Affiliate
obligations.

(iii)Programming Arrangements. Affiliate shall not, at any time during the Term,
enter into any time brokerage agreement or local marketing agreement (as such
terms are defined by the notes to Section 73.3555 of the FCC rules), shared
services agreement, management agreement or any other agreement pursuant to
which a third party (for clarity, other than UCI) will operate or be responsible
for the day-to-day operations of any Station without the prior written consent
of UCI.

(i)Governing Law; Venue. This Agreement, and all matters or issues arising
therefrom or related thereto, will be governed by the laws of the state of New
York, without giving any effect to its

 

Confidential

Page 19 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

conflict of law principles. The federal and state courts located in the city and
state of New York have exclusive jurisdiction to hear and determine any claims,
disputes, actions and suits that may arise under or relate to this Agreement,
and each Party hereby waives its right to make any claim to the contrary.

(j)Change in Law. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any Law is changed in a way that makes any term of
this Agreement illegal or unenforceable, then the Parties shall negotiate in
good faith to modify this Agreement to account for such change in the Law.

(k)Incentive Auction. Any change to the facilities of any Station(s) as a result
of: (i) the repacking of television stations; or (ii) with respect to Stations
KSMS-TV, Monterey, CA (FCC Facility ID 35611) in accordance with FCC File No.
29247, WUVN, Hartford, CT (FCC Facility ID 3072) in accordance with FCC File No.
29250, or WMDO-CD, Washington, D.C. (FCC Facility ID 38437) in accordance with
FCC File No. 29056, a channel sharing arrangement, in the case of either clause
(i) or (ii), in compliance with or as a result of Section 6403 of the Middle
Class Tax Relief and Job Creation Act (Pub. L. No. 11296, § 6403, 126 Stat. 156,
225-230 (2012) and the rules and regulations adopted by the FCC to effectuate
that provision of law, will not constitute a basis for termination of this
Agreement with respect to such Station(s) under Section 6(b) or Section
13(c)(ii) of this Agreement, but only so long as, as applicable: (A) any such
change(s) pursuant to clause (i) of this Section 14(k) do not result in a
predicted or actual loss of population coverage within the protected signal
contour of greater than (I) two percent (2%), (II) three percent (3%) in the
case of Stations KGHB-CD, Colorado Springs-Pueblo, CO (FCC Facility ID 24515)
and WVEN-TV, Orlando, FL (FCC Facility ID 131), or (III) five percent (5%) in
the case of Station KTFV-CD, McAllen, TX (FCC Facility ID 28280), and in any
case, the Station(s) otherwise continue to comply with the remaining terms and
conditions of this Agreement (including, without limitation, the bandwidth
requirements of Section 5(g)), or (B) with respect to any such change(s)
pursuant to clause (ii) of this Section 14(k), the Station(s) otherwise continue
to comply with the remaining terms and conditions of this Agreement (including,
without limitation, the bandwidth requirements of Section 5(g)).

(l)Relationship. The relationship of Affiliate and UCI is that of independent
contractors. Nothing contained in this Agreement creates (or is intended to
create) a relationship of agency, partners, affiliated companies, joint
employers or joint venturers.

(m)Force Majeure. Notwithstanding anything to the contrary contained in this
Agreement, neither Affiliate nor UCI will have any liability to the other Party
or to any other person or entity with respect to any failure of such Party to
perform its obligations pursuant to this Agreement to the extent that the
failure is due to any Force Majeure Event. In the event of a Force Majeure
Event, the affected Party shall notify the other Party in writing as soon as
reasonably practicable.

(n)Severability. The invalidity, illegality or unenforceability under Law of any
provision of this Agreement will not affect the validity of any other
provision(s) of this Agreement.

(o)Survival. Each provision of this Agreement that would logically be expected
to survive the expiration or earlier termination of this Agreement will so
survive.

(p)No Inference Against Author. Each Party hereby acknowledges that this
Agreement was fully negotiated by the Parties and that, therefore, no provision
of this Agreement may be interpreted against either Party because such Party or
its legal representative drafted the provision.

(q)Headings; Interpretation. The titles and headings of this Agreement are for
convenience only and may not in any way affect the interpretation of this
Agreement. The terms “may not” and “shall not” are prohibitive terms, and “may”
is an elective term.

 

Confidential

Page 20 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

(r)Waivers. The failure of either Party to insist upon strict performance of any
provision of this Agreement is not a waiver of any subsequent breach of the same
or similar nature. Any waiver of any provision of this Agreement must be in
writing and signed by the Party against whom the waiver is sought to be
enforced.

(s)Cumulative Remedies. All rights and remedies set forth in this Agreement are
cumulative and are without limitation of any rights and remedies that a Party
may have at law, in equity, under contract (including, without limitation, this
Agreement) or otherwise, all of which are hereby expressly reserved.

(t)No Third-Party Beneficiaries. The provisions of this Agreement are for the
benefit of only the Parties and each of their permitted assigns, and except as
expressly set forth in this Agreement, no third party is, or will be, a
beneficiary of, or have any rights by virtue of, this Agreement.

(u)Reservation of Rights. All rights not expressly set forth in this Agreement
are hereby expressly reserved to UCI, and for clarity, UCI (and its affiliated
companies) may exercise any or all such rights at any time, in any location and
in any manner, in its sole discretion. Without limiting the generality of the
immediately foregoing sentence, nothing contained in this Agreement limits (or
is intended to limit) UCI’s (and its affiliated companies’) rights, in its sole
discretion, to: (i) retransmit, distribute, exhibit, make available and/or
otherwise provide (or authorize any or all of the foregoing) all or any
portion(s) of the Univision Network, the UniMás Network, the UCI Programming
and/or the UCI Program(s) to one or more third parties (e.g., Distributors,
viewers), via any distribution platform, modality, medium and/or methodology, in
any geographic area; (ii) establish additional networks, including, without
limitation, broadcast television networks, radio networks and/or pay-television
networks. (iii) transfer any UCI Programming from or to the Univision Network
and/or the UniMás Network to or from, as applicable, any other station, network
or pay-television network, regardless of whether such other station, network or
pay-television service is owned, operated or otherwise controlled by UCI (or its
affiliated companies) (or simulcast any UCI Programming on such other station,
network or pay-television service); and/or (iv) enter into any business
arrangement with any person or entity (e.g., Affiliated Stations) on terms and
conditions determined by UCI in its sole discretion. For clarity, unless
expressly authorized pursuant to Section 5(a), nothing contained in this
Agreement licenses or otherwise authorizes (or is intended to authorize) any
use, authorization or enablement of technology, feature or functionality with
respect to any UCI Programming (e.g., DVR-style functionality) (provided that,
for clarity, UCI hereby acknowledges that certain such technologies, features
and functionalities may not require such a license or other authorization from
UCI). For clarity, except as expressly set forth in Section 2(a), nothing
contained in this Agreement creates (or is intended to create) any right by
Affiliate with respect to the broadcast, distribution or other use of any UCI
Programming.

(v)Release of Claims. Except for claims expressly set forth in the immediately
following sentence, Affiliate, on the one hand, and UCI and Univision
Communications Inc. (each of UCI and Univision Communications Inc., a “UCI
Releasor”), on the other hand, hereby irrevocably release any and all claims
that they may have against the other as of the Effective Date (including,
without limitation, any and all claims arising out of any and all prior
agreements or arrangements between and among each other (and/or their respective
predecessor, parent and other affiliated companies) (e.g., the Shareholder
Documents (as defined below)) (each, a “Prior Agreement”)), whether now known or
hereinafter arising. Notwithstanding the immediately foregoing sentence to the
contrary, this Section 14(v) does not (and is not intended to) release any
claim: (i) for indemnification with respect to third-party claims pursuant to
one or more Prior Agreements; (ii) with respect to any obligation(s) of any of
the parties to the following agreements to pay any other party(ies) any amounts
pursuant to Section 8 (Compensation) of such agreements with respect to any
periods beginning on or after September 1, 2017: that certain Master Network
Affiliation Agreement dated August 14, 2002 (as may have been amended), by and
between Affiliate and Univision Network Limited Partnership, and that certain
Master Network Affiliation

 

Confidential

Page 21 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

Agreement dated March 17, 2004 (as may have been amended) by and between
Affiliate and Telefutura (such agreements, together, the “Existing Affiliation
Agreements”); (iii) with respect to any obligation(s) of either Affiliate or
Univision Local Media Inc. to pay the other any amounts pursuant to Section 6
(Economic Consideration) of that certain Negotiation Rights Agreement effective
January 1, 2016, by and between Affiliate and Univision Local Media Inc. with
respect to any periods beginning on or after September 1, 2017 (or, solely with
respect to (A) payments with respect to Advertising Inventory pursuant to
Section 6(f) thereunder, or (B) changes in payments of Subscriber Fees pursuant
to Section 6(b) or (c) thereunder as a result of subscriber reports provided to
UCI by Distributors, with respect to any periods beginning on or after January
1, 2017); (iv) with respect to any obligation(s) of any of the parties to that
certain Marketing and Sales Agreement dated January 11, 2002 (as may have been
amended) by and between, on one hand, Affiliate, and on the other hand,
Univision Communications Inc., Telefutura Television Group, Inc., Telefutura
Orlando, Inc., Telefutura D.C. LLC, Telefutura Boston LLC, Telefutura Tampa LLC,
and Spanish Television of Denver, Inc. to pay any other party(ies) to such
agreement any amounts pursuant to Exhibit B of such agreement with respect to
any periods beginning on or after September 1, 2017; or (v) with respect to any
obligation(s) of any of the parties to that certain Marketing and Sales
Agreement dated January 1, 2006 (as may have been amended) by and between, on
one hand, Affiliate, and on the other hand, Univision Communications Inc. and
Telefutura D.C. LLC to pay any other party(ies) to such agreement any amounts
pursuant to Exhibit A of such agreement with respect to any periods beginning on
or after September 1, 2017.

(w)Counterparts. This Agreement may be executed in counterparts (including,
without limitation, by facsimile transmission and/or scanned and e-mailed copy),
each of which will be deemed an original and all such counterparts together will
constitute but one and same instrument.

(x)Integration. This Agreement, together with all exhibits thereto, constitutes
the entire agreement between the Parties with respect to the subject matter of
this Agreement. This Agreement may not be modified except in a writing executed
by the Parties. This Agreement hereby supersedes, as of the Effective Date, the
Existing Affiliation Agreements. Except as expressly set forth in this
Agreement, the Parties are not bound by any communications between them on the
subject matter of this Agreement unless such communication: (i) is in writing;
(ii) bears a date contemporaneous with, or subsequent to, the Effective Date;
and (iii) is signed by the Parties. Upon the Effective Date, all prior
agreements and understandings of the Parties related to the subject matter of
this Agreement are null and void. Each Party hereby acknowledges that there no
unsigned or oral agreements between the Parties that alter, amend, modify or
supplement this Agreement. For clarity, notwithstanding anything to the contrary
contained in this Section 14(x), nothing in this Agreement supersedes or
modifies (or is intended to supersede or modify) in any way: (A) any and all
documents governing Univision Communications Inc.’s rights as a holder of
Affiliate’s Class U Common Stock or Class A Common Stock, upon conversion of
Class U Common Stock, including, without limitation, each of the Second Amended
& Restated Certificate of Incorporation, the Investor Rights Agreement dated
April 19, 2000 and the Amended Investor Rights Agreement dated September 9, 2005
by and between Univision Communications Inc. and Affiliate; (B) that certain
letter agreement regarding Registration Rights dated September 9, 2005 by and
between Univision Communications Inc. and Affiliate; or (C) any other
document(s) and/or arrangement(s) related to Univision Communications Inc.’s
equity ownership of Affiliate (collectively, the “Shareholder Documents”); the
Shareholder Documents remain in full force and effect.

THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK

 

Confidential

Page 22 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ENTRAVISION COMMUNICATIONS

CORPORATION

 

THE UNIVISION NETWORK

LIMITED PARTNERSHIP

 

 

 

 

 

By:

     /s/ Walter F. Ulloa

 

By:

     /s/ Tonia O’Connor

 

Name: Walter F. Ulloa

 

 

Name: Tonia O’Connor

 

Title:    Chairman and Chief Executive Officer

 

 

Title:   Chief Revenue Officer and President

          of Content Distribution

 

 

 

 

 

 

 

 

UNIMÁS NETWORK

 

 

 

 

 

 

 

 

By:

   /s/ Tonia O’Connor

 

 

 

 

Name: Tonia O’Connor

 

 

 

 

Title:   Chief Revenue Officer and President

          of Content Distribution

 

 

 

 

 

 

 

 

Acknowledged and agreed to, solely as a

 

 

 

UCI Releasor with respect to Section 14(v):

 

 

 

 

 

 

 

 

UNIVISION COMMUNICATIONS INC.

 

 

 

 

 

 

 

By:

   /s/ Tonia O’Connor

 

 

 

 

Name: Tonia O’Connor

 

 

 

 

Title:   Chief Revenue Officer and President

            of Content Distribution

 

 

Confidential

Page 23 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

EXHIBIT A

STATIONS

 

Station Call

Letters

FCC ID

number

Community of

License

DMA

Network

Channel

(Primary or

Multicast)

KLUZ-TV*

35084

Albuquerque, NM

Albuquerque-Santa Fe

Univision

Primary

WUNI*

30577

Worcester, MA

Boston (Manchester)

Univision

Primary

KVSN-DT

166331

Pueblo, CO

Colorado Springs-Pueblo

Univision

Primary

UniMás

Multicast

KGHB-CD

24515

Pueblo, CO

Colorado Springs-Pueblo

UniMás

Primary

KORO

64877

Corpus Christi, TX

Corpus Christi

Univision

Primary

UniMás

Multicast

KCRP-CD

48833

Corpus Christi, TX

Corpus Christi

UniMás

Primary

KCEC*

24514

Denver, CO

Denver

Univision

Primary

KINT-TV

51708

El Paso, TX

El Paso (Las Cruces)

Univision

Primary

UniMás

Multicast

KTFN

68753

El Paso, TX

El Paso (Las Cruces)

UniMás

Primary

KNVO

69692

McAllen, TX

Harlingen-Weslaco-Brownsville-McAllen

Univision

Primary

UniMás

Multicast

KTFV-CD

28280

McAllen, TX

Harlingen-Weslaco-Brownsville-McAllen

UniMás

Primary

WUVN

3072

Hartford, CT

Hartford-New Haven

Univision

Primary

Univision

Multicast

UniMás

Multicast

WUTH-CD

74214

Hartford, CT

Hartford-New Haven

UniMás

Primary

KLDO-TV

51479

Laredo, TX

Laredo

Univision

Primary

KETF-CD

32177

Laredo, TX

Laredo

UniMás

Primary

KINC

67089

Las Vegas, NV

Las Vegas

Univision

Primary

KNTL-LP

36638

Laughlin, NV

Las Vegas

Univision

Primary

KWWB-LP

39491

Mesquite, NV

Las Vegas

Univision

Primary

KELV-LD

187933

Las Vegas, NV

Las Vegas

UniMás

Primary

KBZO-LD

51303

Lubbock, TX

Lubbock

Univision

Primary

KSMS-TV

35611

Monterey, CA

Monterey-Salinas

Univision

Primary

UniMás

Multicast

KDJT-CD

52888

Salinas/Monterey, ETC, CA

Monterey-Salinas

UniMás

Primary

KUPB

86263

Midland, TX

Odessa-Midland

Univision

Primary

WVEN-TV*

131

Daytona Beach, FL

Orlando-Daytona Beach-Melbourne

Univision

Primary

W47DA*

29710

Melbourne, FL

Orlando-Daytona Beach-Melbourne

Univision

Primary

 

Confidential

Page 24 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

WVCI-LP*

3601

Orlando, FL

Orlando-Daytona Beach-Melbourne

Univision

Primary

KVER-CD

69753

Indio, CA

Palm Springs

Univision

Primary

UniMás

Multicast

KVES-LD

51659

Palm Springs, CA

Palm Springs

Univision

Primary

KEVC-CD

51656

Indio, CA

Palm Springs

UniMás

Primary

KREN-TV

51493

Reno, NV

Reno

Univision

Primary

UniMás

Multicast

KEUS-LD

48013

San Angelo, TX

San Angelo

Univision

Primary

UniMás

Multicast

KANG-LP

48014

San Angelo, TX

San Angelo

UniMás

Primary

KBNT-CD

4035

San Diego, CA

San Diego

Univision

Primary

KHAX-LP

70394

Vista, CA

San Diego

Univision

Primary

KDTF-LD

13022

San Diego, CA

San Diego

UniMás

Primary

KPMR

12144

Santa Barbara, CA

Santa Barbara-Santa Maria-San Luis Obispo

Univision

Primary

UniMás

Multicast

K17GD-D

68666

Paso Robles, CA

Santa Barbara-Santa Maria-San Luis Obispo

Univision

Primary

K50LZ-D

29885

San Luis Obispo, CA

Santa Barbara-Santa Maria-San Luis Obispo

Univision

Primary

UniMás

Multicast

KTSB-CD

31352

Santa Maria, CA

Santa Barbara-Santa Maria-San Luis Obispo

UniMás

Primary

K10OG-D

41125

Lompoc, CA

Santa Barbara-Santa Maria-San Luis Obispo

UniMás

Primary

WHTX-LD

26337

Springfield, MA

Springfield-Holyoke

Univision

Primary

WVEA-TV*

16788

Venice, FL

Tampa-St. Petersburg (Sarasota)

Univision

Primary

WMDO-CD**

38437

Washington, DC

Washington, D.C. (Hagerstown)

UniMás

Primary

KDCU-DT

166332

Derby, KS

Wichita-Hutchinson Plus

Univision

Primary

KVYE

36170

El Centro, CA

Yuma-El Centro

Univision

Primary

 

* As of the Effective Date, these Stations (the “Swapped Stations”) broadcast
Univision Network programming. No later than ninety (90) calendar days following
the Effective Date (the “Swap Date”), Affiliate shall instead begin
broadcasting, and at all times during the Term thereafter (subject to Section
11(d) of that certain Amended and Restated Marketing and Sales Agreement
effective as of the Effective Date by and between Affiliate and Univision Local
Media Inc. (as such agreement may be amended, restated, extended or otherwise
modified)) broadcast UniMás Network programming on the Swapped Stations. The
Parties may agree to swap call signs between the Swapped Station(s) and the
UCI-owned station(s) in the affected DMA(s).

** Subject to Section 11(d) of that certain Amended and Restated Marketing and
Sales Agreement effective as of the Effective Date by and between Univision
Local Media Inc. and UniMás D.C. LLC, on the one hand, and Marketer, on the
other hand (as such agreement may be amended, restated, extended or otherwise
modified).

 

Confidential

Page 25 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

EXHIBIT B

[This Exhibit B, which contains a sample of the Univision network programming
schedule, has been excluded from this filing.]

 

Confidential

Page 26 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

EXHIBIT C

[This Exhibit C, which contains information regarding the network local
programming schedule, has been excluded from this filing.]

 

Confidential

Page 27 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

EXHIBIT D

[This Exhibit D, which contains a list of facilities for those stations that are
subject to the Station Affiliation Agreement and certain technical data about
such facilities (including a contour map for each station and channel number,
frequency, latitudinal and longitudinal location of transmitters, tower
statistics in meters and feet and power levels), has been excluded from this
filing.]

 

Confidential

Page 28 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

EXHIBIT E

[This Exhibit E, which contains information regarding multichannel video
programming services distributors, has been excluded from this filing.]

 

Confidential

Page 29 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

EXHIBIT F

[This Exhibit F, which contains information regarding local advertising time
periods during Univision network programming, has been excluded from this
filing.]

 

Confidential

Page 30 of 31

 

 

--------------------------------------------------------------------------------

EXECUTION

 

EXHIBIT G

[This Exhibit G, which contains information regarding local advertising time
periods during UniMás network programming, has been excluded from this filing.]

 

Confidential

Page 31 of 31

 

 